Citation Nr: 1749721	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-38 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).  

2.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a vision disorder, to include retrobular neuritis, and to include as secondary to service-connected disability.  

4.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for extreme fatigue, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	S. Dummer, Attorney at Law

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Board observes that evidence has been added to the claims file since the January 2015 Supplemental Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, as the Board is granting the Veteran's claims for service connection for MS and a bladder disorder, and remanding the remaining claims for development, there is no prejudice in adjudicating the Veteran's claims without initial AOJ review of this evidence.  

The issues of entitlement to service connection for a vision disorder, major depressive disorder, and extreme fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's MS initially manifested in service or is otherwise etiologically related to active military service.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's urinary disorder, diagnosed as bladder sphincter dyssenergia, was caused by, or is otherwise proximately due to, her service-connected MS.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's MS have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for the Veteran's urinary disorder, diagnosed as bladder sphincter dyssenergia, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Entitlement to Service Connection: Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be awarded for certain chronic diseases, including MS, on a presumptive basis, if manifested to a degree of 10 percent or more within a specified period of time after separation from service.  38 C.F.R. § 3.307(a)(3) (providing that MS must become manifest within seven years after separation from service for presumptive service connection); 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Service Connection for MS: Background and Legal Analysis

The Veteran contends that she is entitled to service connection for MS.  As reflected in various statements from the Veteran and her attorney, the Veteran essentially maintains that although she was formally diagnosed with MS in 2003, she first exhibited symptoms of MS in 1982, during her active military service.  

The Veteran's service treatment records show treatment for a variety of symptoms during active military service, including multiple urinary tract infections (UTI) and/or frequent/urgent urination, vision issues, fatigue, headaches, low back pain, vaginal infections, cytology reports showing squamous cell atypica and mild cervical dysplasia, joint pains, hamstring cramping, and buttock cramping.  In her September 1987 report of medical history on separation from service, the Veteran, in pertinent part, affirmed a history of eye trouble, leg cramps, frequent or painful urination, and recurrent back pain.  The corresponding report of medical examination noted abnormal urinalysis and defective visual acuity.  

Following service, the Veteran's Reserves treatment records, in addition to private medical records, show treatment for vision issues, low back and hamstring pain, urinary issues, left leg weakness and dragging, and numbness in the fingers, feet, abdomen, and back.  Private treatment records reflect that the Veteran was diagnosed with MS in 2003 following MRI studies of the brain showing prominent white matter with left frontal lesion that was consistent with MS plaque.  

Here, the Board finds that that first Shedden element of a current disability is met given the Veteran's noted diagnosis of MS.  E.g., Shedden, 381 F.3d at 1167.  For the reasons below, the Board also finds that the record supports a finding that the Veteran's MS originated during active military service, particularly when relying on private opinions from the Veteran's long-time neurologist, Dr. T. Millette.  

As set forth in letters received in January 2008, May 2012, and August 2017, and an August 2017 MS DBQ, Dr. Millette discussed the Veteran's in-service treatment for bladder dysfunction, neuropathic pain, fatigue, vision issues, and gluteal and hamstring symptoms, which were noted to be consistent with symptoms secondary to spasticity.  According to Dr. Millette, even though a diagnosis of MS was not made during the Veteran's active military service, it was within a reasonable degree of medical certainty that her multiple in-service symptoms, many of which were unexplained, were representative of undiagnosed MS.  The symptoms were noted to be reflective of sensory loss phenomenon consistent with MS.  Given Dr. Millette's in-depth understanding of the Veteran's condition as her treating neurologist for over 14 years, in addition to the fact that his opinions reflect careful review of pertinent medical records, the Veteran's contentions, and his clinical expertise as a neurologist, the Board finds Dr. Millette's opinion to be fully-informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  

The Board acknowledges the record includes negative etiology opinions from a November 2011 VA examiner and a VA examiner who offered opinions in July 2016 and January 2017.  However, the Board affords limited probative value to the November 2011 opinion, as it was made by a general physician as opposed to a neurologist (November 2011).  The Board also finds that the July 2016 and January 2017 opinions do not outweigh those of Dr. Millette.  For instance, although the July 2016/January 2017 examiner relied heavily on the fact that the frequency of the Veteran's in-service UTIs did not suggest MS, in his August 2017 letter, Dr. Millette stressed that UTIs are not necessarily a precursor for MS, and that it is more common for female MS patients to experience increased frequency and urgency versus a UTI.  Moreover, Dr. Millette highlighted that it is not uncommon for MS patients in the early stages of the disease to go years without experiencing new or recurrent symptoms.  Thus, the evidence of record is at least in relative equipoise with respect to the question of whether the Veteran's MS originated during active service.  See id.; Gilbert, 1 Vet. App. at 54.  

As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's MS is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Service Connection for a Urinary Disorder: Background and Legal Analysis

The Veteran contends that she is entitled to service connection for a urinary disorder as secondary to her service-connected MS.  

As noted above, the Veteran's service treatment records show treatment for multiple UTIs and/or frequent/urgent urination during service.  The Veteran's Reserves and private medical treatment records show continued treatment for intermittent UTIs and/or frequent/urgent urination.  The Veteran's private medical records also show that in August 2003, she began to report urge incontinence and difficulty emptying her bladder, which was diagnosed as "bladder dysfunction."  An August 2008 private cystometrogram report shows a diagnosis of bladder sphincter dyssnergia with incomplete emptying.  

The Veteran was afforded a VA MS examination in November 2011.  According to the examination report, the Veteran's diagnosed bladder sphincter dyssnergia, which is a dyscoordination of the bladder detrusor muscles and urethral sphincter muscles, pertained to her MS diagnosis.  The examiner also indicated that the Veteran's voiding dysfunction, which involved urine leakage and urinary frequency, was attributable to her MS.  Additionally, in an August 2017 DBQ completed by Dr. Millette, it was also noted that the diagnosis of bladder sphincter dyssnergia pertained to the Veteran's MS and that her voiding dysfunction, which caused urinary leakage, frequency, and hesitancy, was attributable to MS.  

Here, the Board finds that that first Shedden element of a current disability is met given the Veteran's diagnosis of bladder sphincter dyssnergia.  E.g., Shedden, 381 F.3d at 1167.  Additionally, both the November 2011 VA examiner and Dr. Millette indicated that the Veteran's bladder sphincter dyssnergia pertained to her MS, and that her voiding dysfunction, which includes urinary leakage, frequency, and hesitancy, were attributable to her MS.  Based on a review of the November 2011 examination report and August 2017 DBQ, the VA examiner and Dr. Millette considered pertinent medical records, the Veteran's contentions, and their clinical expertise.  As such, the Board finds their conclusions regarding bladder sphincter dyssenergia to be both fully informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As such, the evidence of record supports a finding that the Veteran's bladder sphincter dyssnergia is proximately due to her MS, and therefore, service connection for the Veteran's bladder sphincter dyssnergia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for MS is granted.  

Service connection for bladder sphincter dyssenergia is granted.  


REMAND

Before a decision can be reached on the instant claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Service Connection: Vision Disorder

The Veteran contends that she is entitled to service connection for a vision disorder, to include retrobular neuritis, and to include as secondary to MS.  

As noted above, the Veteran's service treatment records reflect several treatments for vision-related issues.  Specifically, the Veteran complained of difficulty with near focus in November 1982 and August 1984, and August 1986.  In August 1986, she was noted to have borderline IOPS, presumably, intraocular pressure.  In the Veteran's September 1987 report of medical history, she affirmed a history of eye trouble, and the examining physician noted that the Veteran had worn glasses since August 1981 for reading and that borderline glaucoma was discovered in 1986.  In the corresponding report of medical examination, the Veteran was noted to have defective visual acuity in each eye that was uncorrected.  

An August 2003 private treatment record from the Retina Associates notes that the Veteran began to experience pain with horizontal right eye movement approximately six to eight weeks prior and that she also became aware of visual loss in the right eye.  The left eye was uninvolved, and the treating physician gave a diagnosis of retrobular neuritis with some associated systemic complaints.  

The Veteran was afforded a VA eye conditions examination in December 2011.  The examiner noted that the Veteran's medical record revealed an episode of optic neuritis in August 2003 and that the Veteran related no specific ocular complaints, aside from "age."  She wore reading glasses for close work and did not require eye drops or medications.  The examiner gave diagnoses of MS with normal eye exam, history of optic neuritis; and refractive error, presbyopia.  

In a May 2012 letter, the Veteran's neurologist Dr. Millette indicated that the Veteran experienced double vision on account of her MS.  In an August 2017 DBQ, Dr. Millette provided that the Veteran had blurring of vision attributable to MS.  

The Board notes that certain eye disorders, such as refractive errors, are not considered diseases or injuries for VA compensation purposes, as they are considered congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  

Given that the examination report does not clearly address the Veteran's reported double vision, a VA examination is warranted to clarify the Veteran's current vision-related diagnoses, and to address the etiology of any diagnosed condition.  In light of the Veteran's diagnosis of refractive error, presbyopia, the examiner should address whether the Veteran has any additional disability due to an in-service disease or injury superimposed upon such defect, to include MS.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.159(c)(4).  

	Service Connection: Major Depressive Disorder

The Veteran contends that she is entitled to service connection for major depressive disorder, to include as secondary to MS.  In her June 2006 service connection claim, the Veteran indicated that she had "depression."  Additionally, as reflected in an August 2017 letter from the Veteran's private neurologist Dr. Millette and a VA brochure regarding MS that the Veteran submitted in August 2017, depression is a common symptom of MS.  In light of this background, a VA examination is warranted to address the nature and etiology of the Veteran's claimed depressive disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

	Service Connection: Extreme Fatigue

The Veteran contends that she is entitled to service connection for major depressive disorder, to include as secondary to MS.  In an August 2017 MS DBQ, Dr. Millette provided that the Veteran had a diagnosis of fatigue/neurasthenia that pertained to her MS.  In this regard, the Board notes that neurasthenia is defined as a syndrome of chronic mental and physical weakness and fatigue that is thought to be caused by the exhaustion of the nervous system, but it is no longer used in Western diagnoses.  See Dorland's Illustrated Medical Dictionary 1262 (32d ed. 2012).  In light of this background, it is unclear whether the Veteran's claimed fatigue is a diagnosed condition or merely a symptom of her MS.  As the evaluation under the same disability under various diagnoses is to be avoided, a VA examination that clarifies whether the Veteran has a current diagnosis associated with her claimed fatigue disability and that addresses the etiology of any diagnosed condition is needed on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 38 C.F.R. § 3.159(c)(4), 4.114.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed vision disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed vision disorder.  

In identifying all pertinent diagnoses, the examiner should consider private treatment records pertaining to the Veteran's retrobular neuritis, the December 2011 VA eye conditions examination report, and the May 2012 letter from Dr. Millette noting double vision.  

b)	With respect to the Veteran's diagnosis of refractive error, presbyopia, noted in the December 2011 VA examination report, the examiner should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect, to include service-connected MS.  

c)	For each current diagnosis other than refractive error, presbyopia, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused OR aggravated by the Veteran's MS.  

In rendering these opinions, the examiner should consider and address the August 2017 MS DBQ, which provides that the Veteran has blurring of vision attributable to MS.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected MS is found to aggravate a diagnosed visual disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a)	The examiner should identify, with specificity, all diagnoses pertaining to the Veteran's claimed psychiatric disorder, to include major depressive disorder.  

b)	For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is caused OR aggravated by the Veteran's MS.  

In rendering such opinion, the examiner should consider and address the August 2017 letter from Dr. Millette and a VA MS brochure that the Veteran submitted in August 2017, which provide that depression is a common symptom of MS.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected MS is found to aggravate a diagnosed psychiatric disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed extreme fatigue.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a)	The examiner should identify, with specificity, all diagnoses pertaining to the Veteran's claimed extreme fatigue.  In particular, the examiner should specify if there is a diagnosable disorder distinct from the service-connected MS, or if it is a symptom or manifestation of the MS.

In identifying any pertinent diagnoses, the examiner should consider the August 2017 MS DBQ completed by Dr. Millette, which lists a diagnosis of fatigue/neurasthenia.  

b)	For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is caused OR aggravated by the Veteran's MS.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected MS is found to aggravate a diagnosed fatigue-related disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.  After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the January 2015 SSOC.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and her representative an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


